        Case 1:19-cr-00499-ELR Document 20 Filed 12/06/19 Page 1 of 13


                                                                        RLED IN OPEN COURT
                                                                           U.S.D.C.- Atlanta



                                                                          DEC - @ 2019
                  IN THE UNITED STATES DISTRICT COURT j^es N. Ha^i. aft
                 FOR THE NORTHERN DISTRICT OF GEORGIA By:                                •'Cleik

                               ATLANTA DmSION



   UNITED STATES OF AMERICA
                                             Criminal Information
         V.

                                             No. 1:19-CR-499
   EBONY NlCOLE MAYFIELD



THE UNITED STATES ATTORNEY CHARGES THAT:

                                    Count One
                       Conspiracy to Commit Bank Fraud
                                  18 U.S.C. § 1349

   1. Beginning on a date unknown, but at least as of May 2016 and continuing

through at least February 2018, in the Northern District of Georgia and

elsewhere/ defendant EBONY NICOLE MAYFIELD/ A.O, E.E, and others

known and unknown, did knowingly and willfully combine/ conspire,

confederate, agree, and have a tacit understanding with each other and with

others known and unknown, to commit bank fraud, an offense against the

United States, that is to knowingly devise and execute and attempt to execute a

scheme and artifice (i) to defraud financial institutions the deposits of which

were insured by the Federal Deposit Insurance Corporation, that is, Wells Fargo

Bank and JPMorgan Chase Bank NA/ and (ii) to obtain and attempt to obtain

moneys, funds, and assets owned by and under the custody and control of those

financial institutions by means of materially false and fraudulent pretenses,
         Case 1:19-cr-00499-ELR Document 20 Filed 12/06/19 Page 2 of 13




representations, and promises, as well as by omission of material facts, in

violation of Title 18, United States Code, Section 1344.

                                     Background

   2. A.O./ a Nigerian citizen/ is the founder. Chairman, and CEO of Air Peace

Limited ("Air Peace77)/ a private Nigerian airline based in Lagos, Nigeria/ that

provides passenger and charter services.


   3. E.E., a Nigerian citizen, is the Chief of Administration and Finance of Air

Peace.


   4. On or about April 4, 2016, a business attorney, at the direction of A.O./

established Springfield Aviation Company/ LLC ("Springfield Aviation") as a

Limited Liability Company registered in Atlanta/ Georgia that purported to

specialize in the wholesaling, trading/ and sale of commercial aircraft and parts.

A.O. is the owner of Springfield Aviation.

   5. A.O. recruited MAYFIELD to act as a manager of Springfield Aviation and

to enter into contracts on its behalf.

   6. MAYFIELD has no connection to the aviation business outside of her role

with Springfield Aviation and has no education/ training/ or licensing in the

review and valuation of aircraft/ including aircraft components.

   7. On or about July 18, 2016, A.O. opened a business checking account ending

in 8621 in the name of Springfield Aviation Company/ LLC at a Wells Fargo

branch m Atlanta/ Georgia ( WF 8621 ). A.O. was the sole authorized signer on

WF 8621.
          Case 1:19-cr-00499-ELR Document 20 Filed 12/06/19 Page 3 of 13




                         Scheme and Artifice to Defraud

   8. Beginning on a date unknown, but at least as of in or about May 2016 and

continuing through at least in or about May 2017, A.O., on behalf of Air Peace/

purchased several aircraft.


   9. Beginning on a date unknown/ but at least as of in or about May 2016 and

continuing through at least in or about February 2018, A.O./ E.E-/ and others

known and unknown/ applied for export letters of credit to cause the transfer of

funds from a Nigerian bank account for Air Peace to Springfield Aviation bank

accounts controlled by A.O./ purportedly to fund the purchase of aircraft by Air

Peace from Springfield Aviation.

   10. The aircraft that was referenced m each of the export letters of credit was

never owned or sold by Springfield Aviation.

   11. In support of the letters of credit and to cause the disbursement of funds

from either Wells Fargo Bank or JPMorgan Chase Bank NA into Springfield

Aviation's account/ MAYFIELD/ A.O./ E.E., and others known and unknown/


with intent to defraud, submitted false documents to Wells Fargo, including

fabricated purchase agreements, bills of sale/ and valuation documents.

   12. E.E. sent false documents to MAYFIELD and directed MAYFIELD to sign

the documents on behalf of Springfield Aviation. E.E. instructed MAYFIELD to

present false documents to the respective banks in support of each letter of

credit.
       Case 1:19-cr-00499-ELR Document 20 Filed 12/06/19 Page 4 of 13




                       Letter of Credit One - FB16ILL00063

   13. In or around May 2016, A.O./ as the owner, Chairman/ and CEO of Air

Peace, negotiated and purchased the Boeing 737-500 aircraft bearing

manufacturer's serial number (//MSN//) 28721 (//Boemg 28721//) from Commercial

Jet Solutions/ LLC. That sale was consummated by an Aircraft Purchase

Agreement dated May 16,2016, and a BiU of Sale dated July 13,2016 for a total

$2,078/000.

   14. The purchase was completed using three wire transfers from WF 8020

totaling $2/078,000: $500,000 on or about May 16,2016; $73/000 on or about May

23,2016; and $1/505/000 on or about July 14, 2016.

   15. In or about November 2016, Wells Fargo Bank received an export letter of

credit request from Fidelity Bank in Nigeria on behalf of applicant Air Peace Ltd.

The letter of credit requested that Wells Fargo accept as a transfer $1,682/184 for

the benefit of Springfield Aviation. The purpose of the letter of credit was

purportedly to fund Air Peace's purchase of Boeing 28721 from Springfield

Aviation, an aircraft ah'eady owned by Air Peace that was never owned by

Springfield Aviation. The letter of credit was identified as FB16ILL00063. The

directions for the letter of credit state that "Documents must strictly conform

with the terms and conditions of the attached letter of credit" and that

"DOCUMENTS DATED PRIOR TO L/C OPENING DATE NOT

ACCEPTABLE."
        Case 1:19-cr-00499-ELR Document 20 Filed 12/06/19 Page 5 of 13




   16. .In support of the letter of credit and to cause the disbursement of funds

from Wells Fargo into Springfield Aviation's account, MAYFIELD, A.O., E.E.,

and others known and unknown/ presented false documents to WeUs Fargo.

Those documents included, among others:

         a. Sales and Purchase Agreement dated June 1, 2016, between

            Springfield Aviation and Air Peace for the Boeing 737, signed by

            A.O. as Chairman/ CEO of Air Peace and signed by Ebony Mayfield

            as Manager of Springfield Aviation/ on or about September 22, 2016;

         b. Notarized BiU of Sale from Springfield Aviation to Air Peace, dated

            December 30,2016;

         c. Commercial Invoice from Springfield Aviation to Air Peace, dated

            December 30, 2016;

         d. Valuation submitted on behalf of Springfield Aviation on December

            30,2016, which purported to be a "full aircraft appraisaF by //JMI

            LLC// that estimated the current market value of the Boeing Aircraft

            as $3,000/000; and

         e. Delivery Certificate dated December 30, 2016, certifying that

            Springfield Aviation delivered Boemg 28721 to Air Peace in

            conformity with the terms of the letter of credit.

   17. JMI LLC was not a valid business that conducted airplane valuations at

any tune relevant to this Indictment.
        Case 1:19-cr-00499-ELR Document 20 Filed 12/06/19 Page 6 of 13




   18. On or about January 9/ 2017, the letter of credit was amended to increase

the amount of the anticipated transfer to $2/000,000.

   19. On or about February 10,2017, Wells Fargo transferred $1/982,228.46 into

Springfield Aviation's Wells Fargo account, WF 8621.

                      Letter of Credit Two - LCITF-17-00414

   20. In or about February 2017, A.O., as the owner/ Chairman, and CEO of Air

Peace/ negotiated the purchase of Boeing 737-300 aircraft bearing MSN 27910

(//Boeing 27910//) from Florida-based AerSale/ Inc. That sale was consummated

by an Aircraft Purchase Agreement dated April 25,2017, and a Bill of Sale dated

May 25, 2017 to Air Peace for the price of $3,751,460.

   21. A.O. initiated three wire transfers from WF 8020 totaling $3/751/460 to

complete the purchase: $1 million from WF 8020 on or about March 10,2017;

$2/750,000 from WF 8020 on or about April 21,2017; and $1/460 from an Air

Peace account at Fidelity Bank on or about May 25, 2017.

   22. In or about March 2017, Wells Fargo Bank received an export letter of

credit request from Fidelity Bank m Nigeria on behalf of applicant Air Peace Ltd.

The letter of credit requested that Wells Fargo accept as a transfer $4/750/000 into

WF 8621 held in the name of Springfield Aviation. The purpose of the letter of

credit was purportedly to fund Air Peace's purchase of Boeing 27910 from

Springfield Aviation/ an aircraft that was never owned by Springfield Aviation.

The letter of credit was identified as LCITF-17-00414.
        Case 1:19-cr-00499-ELR Document 20 Filed 12/06/19 Page 7 of 13




   23. On or about March 31,2017, in support of the letter of credit and to cause

the disbursement of funds from Wells Fargo into Springfield Aviation s account/

MAYFIELD/ A.O./ E.E./ and others known and unknown, presented false

documents to WeUs Far go. Those documents included, among others:

          a. BiU of Sale from Springfield Aviation to Air Peace, dated March 20,

             2017;

          b. Commercial Invoice from Springfield Aviation to Air Peace/ dated

             March 20,2017;

          c. Valuation submitted on behalf of Springfield Aviation dated March

             20,2017, which purported to be a "full aircraft appraisal77 by //JMI

             LLC// that estimated the current market value of the Boeing Aircraft

             as $5,500,000.

   24. On or about April 25,2017, WeUs Fargo transferred $4/750/000 into

Springfield Aviation's Wells Fargo account/ WF 8621.

                     Letter of Credit Three - ILCCOCBG1702932

   25. In or about May 2017, A.O./ as the owner, Chairman/ and CEO of Air

Peace, negotiated the purchase of two Boeing 737-300 aircraft bearing MSN 28561

and 28562 ("Boeing 28561" and "Boeing 28562") from Texas based Jetran/ LLC.

The sale was consummated by two Bills of Sale/ dated May 18,2017, to Air Peace

for the price of $3/600,000 for both aircraft.

   26. A.O. initiated a wire transfer of $3/600/000 from WF 8020 to complete the

purchase of Boeing 28561 and Boeing 28562 on or about May 15,2017.
                                           7
        Case 1:19-cr-00499-ELR Document 20 Filed 12/06/19 Page 8 of 13




   27. In or about October 2017, Wells Fargo Bank received another export letter

of credit request from Fidelity Bank in Nigeria on behalf of applicant Air Peace

Ltd. The letter of credit requested that Wells Fargo accept as a transfer $3/480,000

into WF 8621 held in the name of Springfield Aviation. The purpose of the letter

of credit was purportedly to fund Air Peace/s purchase of Boeing 28561 from

Springfield Aviation/ an aircraft already owned by Air Peace. The letter of credit

was identified as ILCCOCBG1702932. The directions for the letter of credit

stated "Documents must strictly conform with the terms and conditions of the

attached letter of credit" and "SHIPPING DOCUMENTS PREDATING L/C

OPENING DATE ARE NOT ACCEPTABLE EXCEPT FOR THE

MANUFACTURER'S CERTIFICATE OF PRODUCTION AND PURCHASE

AGREEMENT."

   28. The letter of credit was later amended to increase the amount of the

anticipated transfer to $4/900/000.

   29. Between in or about October and in or about November/ 2017, in support

of the letter of credit and to cause the disbursement of funds from Wells Fargo

into Springfield Aviation's account, MAYFIELD, A.O. and E.E./ aided and

abetted by each other and others known and unknown/ presented false

documents to Wells Fargo. Those documents included, among others:

         a. Sales and Purchase Agreement dated June 27,2017, between

             Springfield Aviation and Air Peace for Boeing 28561;



                                         8
        Case 1:19-cr-00499-ELR Document 20 Filed 12/06/19 Page 9 of 13




         b. Notarized Bill of Sale for the sale of Boeing 28561 from Springfield

             Aviation to Air Peace/ dated October 16, 2017;

          c. Commercial Invoice from Springfield Aviation to Air Peace, dated

             October 11,2017;

          d. Valuation submitted on behalf of Springfield Aviation dated

             October 10,2017, which purported to be a "fuU aircraft appraisal77 by

             //JMI LLC// that estimated the current market value of the Boeing

             Aircraft as $5/400,000; and

         e. Delivery Certificate dated October II/ 2017, certifying that

             Springfield Aviation delivered Boeing 28561 to Air Peace m

             conformity with the terms of the letter of credit.

   30. On or about October 31,2017, E.E. instructed MAYFIELD to sign the false

documents on behalf of Springfield Aviation and to have the Bill of Sale

notarized. E.E. further instructed MAYFIELD to send the false documents to

Wells Fargo Bank in support of the letter of credit identified as

ILCCOCBG1702932.

   31. On or about November 29,2017, WeUs Fargo transferred $4,899/690 into

Springfield Aviation/s Wells Fargo account/ WF 8621.

                      Letter of Credit Four - LCITF-17-00555

   32. In or about January 2017, A.O./ as the owner/ Chairman/ and CEO of Air

Peace negotiated the purchase of a Boeing 737-300 aircraft bearing MSN 28660

(//Boemg 2866CT) from Oklahoma-based Aero Acquisitions/ LLC. The sale was

                                           9
       Case 1:19-cr-00499-ELR Document 20 Filed 12/06/19 Page 10 of 13




consummated by a Bill of Sale dated January 9,2017 to Air Peace for the price of

$2/315/000.

   33. A.O. initiated two wire transfers from Wells 8020 totaling $2,318/000 to

complete the purchase: $2,315/000 on or about January 4,2017; and $3,000 on or

about January 5/ 2017.

   34. hi or about April 2017, Wells Fargo Bank received another export letter of

credit request from United Bank for Africa PLC in Nigeria on behalf of applicant

Air Peace Ltd. The letter of credit requested that Wells Fargo accept as a transfer

$4/500/000 in the name of Springfield Aviation. The purpose of the letter of credit

was purportedly to fund Air Peace's purchase of Boemg 28660 from Springfield

Aviation, an aircraft already owned by Air Peace. The letter of credit was

identified as LCITF-17-00555. The directions for the letter of credit stated

"Documents must strictly conform with the terms and conditions of the attached

letter of credit" and "SHIPPING DOCUMENTS DATED PRIOR TO LC

ISSUANCE DATE OF 170421 ARE NOT ACCEPTABLE."

   35. On or about May 25, 2017, E.E. instructed MAYFIELD to submit a letter to

WeUs Fargo Bank requesting payment to WF 8621 on behalf of Springfield

Aviation to fulfill the letter of credit identified as LCITF-17-00555.

   36. On or about June 19, 2017, Wells Fargo transferred $4/499/900 into

Springfield Aviation s WeUs Fargo account, WF 8621.




                                          10
       Case 1:19-cr-00499-ELR Document 20 Filed 12/06/19 Page 11 of 13




                       Letter of Credit Five - FB17ILC00561C

   37. As discussed above/ Air Peace, through A.O./ acquired a Boeing 737-300

aircraft bearing MSN 28562 in or about May 2017, from Jetran/ LLC.

   38. In or about December 2017, JPMorgan Chase Bank, NA/ received an export

letter of credit request from Fidelity Bank in Nigeria on behalf of applicant Air

Peace Ltd. The letter of credit requested that Wells Fargo accept as a transfer

$4/100/000 into JPMC 5512 held in the name of Springfield Aviation. The

purpose of the letter was purportedly to fund Air Peace's purchase of Boeing

28562 from Springfield Aviation/ an aircraft already owned by Air Peace. The

letter of credit was identified as FB17ILC00561C. The directions for the letter of

credit stated "DOCUMENTS DATED PRIOR TO THE L/C OPENING DATE

NOT ACCEPTABLE, EXCEPT THE PURCHASE AGREEMENT."

   39. On or about February 20,2018, JPMorgan Chase transferred $4,087/028.54

into Springfield Aviation s JPMorgan Chase account/ JPMC 5512.

   All in violation of Title 18, United States Code/ Section 1349.

                                Forfeihire Provision

   1. Upon conviction of the offenses alleged in this Criminal Information/ the

defendant/ EBONY NICOLE MAYFIELD/ shaU forfeit to the United States/

pursuant to Title 18, United States Code/ Section 981(a)(l)(C) and Title 28, United

States Code/ Section 2461 (c)/ any property/ real or personal/ that constitutes or is

derived from proceeds traceable to such offenses, including but not limited to the

following:
                                          11
       Case 1:19-cr-00499-ELR Document 20 Filed 12/06/19 Page 12 of 13




         a. MONEY JUDGMENT: A sum of money in United States currency/

            representing the amount of proceeds obtained as a result of the

            offenses alleged in Indictment.

         b. BANK FUNDS:

                i. $4,017,852.51 in funds seized from JP Morgan Chase Bank

                   account number XXXXXXXXXXX5512 held in the name of

                   Springfield Aviation Company/ LLC.

               ii. $4/593/842.05 in funds held in Bank of Montreal Canada

                   account number XXXXXXX7523 held in the name of

                   Springfield Aviation Lie.

              ui. $5/634/842.04 m funds held in Bank of Montreal Canada

                   account number XXXXXXX7515 held in the name of

                   Bluestream Aero Services, Inc.


  2. If any of the above-described forfeitable property/ as a result of any act or

omission of the Defendant:

      a. cannot be located upon the exercise of due diligence;

     b. has been transferred or sold to, or deposited with/ a third party;

      c. has been placed beyond the jurisdiction of the Court;

      d. has been substantially diminished in value; or

      e. has been commingled with other property which cannot be divided

         without difficulty;



                                        12
         Case 1:19-cr-00499-ELR Document 20 Filed 12/06/19 Page 13 of 13




it is the intent of the United States, pursuant to Title 21, United States Code/

Section 853(p), as incorporated by Title 18, United States Code/ Section 982(b)(l)

and Title 28, United States Code/ Section 2461 (c)/ to seek forfeiture of any other

property of said defendant up to the value of the forfeitable property described

above.




BYUNG J.PAK
 United States Attor


  ^^-
GA'RRETT L. BRADFORD
  Assistant United States Attorney
Georgia Bar No. 074374
         JHCh^i^-
IRINA K. DUTCHER
 Assistant United States Attorney




          ^
Georgia Bar No. 583088


CHRISTOPHER  J. HUBER
 :HRl6TOPHER T.
  Assistant United States Attorney
Georgia Bar No. 545627


600 U.S. Courthouse
75 Ted Turner Drive SW
Atlanta/ GA 30303

404-581-6000; Fax: 404-581-6181




                                         13
